The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 8, 2022

                               2022COA103

No. 21CA0109 Mohammadi v. Kinslow — Courts and Court
Procedure — Limitation of Actions — Limitations for Persons
Under Disability — When a Statute Begins to Run

     Under section 13-81-103(1)(c), C.R.S. 2021, a plaintiff who is a

“person under disability” when her cause of action accrues but

whose disability is later terminated may take action “within the

period fixed by the applicable statute of limitations or within two

years after the removal of the disability, whichever period expires

later.” As a matter of first impression in Colorado, a division of the

court of appeals is asked to determine the application of section

13-81-103(1)(c) to a situation in which the plaintiff’s disability is

terminated before the applicable statute of limitations expires. A

divided division concludes that it is bound by supreme court

precedent holding that the applicable statute of limitations is tolled
during the plaintiff’s period of disability and begins to run when the

disability is terminated. The division further concludes that the

supreme court has not recognized any exception to this rule when

the disability is terminated before the statute of limitations expires.
COLORADO COURT OF APPEALS                                      2022COA103


Court of Appeals No. 21CA0109
Arapahoe County District Court No. 19CV32997
Honorable John L. Wheeler, Judge


Daniala Mohammadi,

Plaintiff-Appellant,

v.

Mark Kinslow,

Defendant-Appellee.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division V
                           Opinion by JUDGE YUN
                             Dunn, J., concurs
                            Welling, J., dissents

                        Announced September 8, 2022


The Viorst Law Offices, P.C., Anthony Viorst, David Chambers, Denver,
Colorado, for Plaintiff-Appellant

Jeremy R. Maline & Associates, Kevin R. Kennedy, Andrew M. LaFontaine,
Westminster, Colorado, for Defendant-Appellee
¶1    In this car-bicycle accident case, the plaintiff, Daniala

 Mohammadi, a minor at the time of the accident, appeals the

 district court’s judgment dismissing her complaint against the

 defendant, Mark Kinslow, as time barred.

¶2    Section 13-81-103(1)(c), C.R.S. 2021, provides that when “the

 disability of any person is terminated” — e.g., when, as here, a

 minor turns eighteen — “such person shall be allowed to take

 action within the period fixed by the applicable statute of

 limitations or within two years after the removal of the disability,

 whichever period expires later.” No published Colorado opinion has

 addressed the application of section 13-81-103(1)(c) to the situation

 presented here, in which Mohammadi turned eighteen before the

 applicable statute of limitations expired.

¶3    The district court ruled that the three-year statute of

 limitations was not tolled1 because Mohammadi’s disability was

 terminated — because she turned eighteen — before the limitations



 1“A tolling statute suspends the running of a time period that
 otherwise would expire.” Cintron v. City of Colorado Springs,
 886 P.2d 291, 294 (Colo. App. 1994). Throughout this opinion, we
 use the word “toll” to mean suspend. See Thurman v. Tafoya,
 895 P.2d 1050, 1054 n.5 (Colo. 1995).


                                    1
 period expired. Thus, the court explained, Mohammadi had either

 three years from the date of the accident or two years from the date

 she turned eighteen, whichever was later, to bring her lawsuit.

 Because Mohammadi did not meet the later deadline, the district

 court granted Kinslow’s motion to dismiss.

¶4    We reverse and remand for the district court to reinstate

 Mohammadi’s complaint. We conclude that we are bound by

 supreme court precedent holding that the applicable statute of

 limitations is tolled during a plaintiff’s period of disability and

 “begins to run when the minor reaches the age of eighteen.”

 Rudnicki v. Bianco, 2021 CO 80, ¶ 16 (quoting Elgin v. Bartlett,

 994 P.2d 411, 414 (Colo. 1999), overruled on other grounds by

 Rudnicki, 2021 CO 80)). We further conclude that the supreme

 court has not recognized any exception to this rule when the

 disability ends before the statute of limitations expires.

                            I.    Background

¶5    On November 6, 2015, Mohammadi, then sixteen years old,

 was injured when Kinslow hit her bicycle with his car. At the time

 of the accident, Kinslow was making a right turn while Mohammadi

 was crossing the intersection. Mohammadi turned eighteen on


                                     2
 January 1, 2017, and sued Kinslow almost three years later, on

 December 30, 2019, alleging negligence and negligence per se.

¶6    Kinslow moved to dismiss the lawsuit as untimely. He argued

 that, because Mohammadi was a minor at the time of the accident,

 section 13-81-103(1)(c) applied to her case. Under that section, he

 argued, Mohammadi had to bring her action either within the

 applicable three-year limitations period (that is, by November 6,

 2018) or within two years after she turned eighteen (that is, by

 January 1, 2019), whichever was later.

¶7    In response, Mohammadi agreed that section 13-81-103(1)(c)

 applied but argued that, under that section, the three-year

 limitations period was tolled and did not begin to run until her

 eighteenth birthday. Accordingly, she argued, she did not need to

 bring her action until three years after she turned eighteen (that is,

 by January 1, 2020). Mohammadi further advised the district court

 that a factually similar case was pending on appeal and asked the

 court to stay this case “so that the dispositive issue [of the

 interpretation of section 13-81-103(1)(c)] can be resolved by the

 Colorado Court of Appeals.”




                                    3
¶8    Later, in Roske v. Estate of Anderson, slip op. at ¶¶ 2, 20-21

 (Colo. App. No. 19CA0484, Sept. 10, 2020) (not published pursuant

 to C.A.R. 35(e)), a division of this court held that, because the

 plaintiff was a minor at the time of her accident but turned eighteen

 before the three-year limitations period expired, section

 13-81-103(1)(c) required her to file suit “within three years from the

 date of the collision, or two years from the date she turned eighteen,

 whichever was later.”

¶9    While the district court noted that it could consider the

 unpublished Roske decision for its “persuasive value,” see

 Patterson v. James, 2018 COA 173, ¶ 40, the court undertook its

 own textual analysis of section 13-81-103(1)(c). It ruled that,

 because Mohammadi turned eighteen before the three-year statute

 of limitations expired, she had either three years from the date of

 her accident or two years from the date she turned eighteen,

 whichever was later, to bring her lawsuit. Because she did not

 meet the later deadline, the court concluded that her suit was time

 barred.




                                    4
                                  II.   Analysis

¶ 10   Mohammadi contends that the district court’s interpretation of

  section 13-81-103(1)(c) is inconsistent with supreme court

  precedent. We agree.

                           A.     Standard of Review

¶ 11   The district court’s judgment granting Kinslow’s C.R.C.P.

  12(b)(5) motion to dismiss turns on its interpretation of section

  13-81-103(1)(c). We review the court’s interpretation of that statute

  de novo. Roberts v. Bruce, 2018 CO 58, ¶ 8.

                      B.        Statutory Interpretation

¶ 12   When interpreting a statute, our task is to give effect to the

  intent of the General Assembly. Klinger v. Adams Cnty. Sch. Dist.

  No. 50, 130 P.3d 1027, 1031 (Colo. 2006). In doing so, we look to

  the plain language of the statute as a whole and give “consistent,

  harmonious, and sensible effect to all its parts.” Roberts, ¶ 8.

¶ 13   In general, a person injured in a motor vehicle accident must

  bring suit within three years of the date of the accident. See

  §§ 13-80-101(1)(n)(I), -108(1), C.R.S. 2021. At the time of her

  accident, however, Mohammadi was a minor and, therefore, a

  “person under disability.” See § 13-81-101(3), C.R.S. 2021 (defining


                                        5
  a minor under eighteen as a “[p]erson under disability”).

  Accordingly, she was entitled to take advantage of the provisions of

  section 13-81-103.

¶ 14   Section 13-81-103 states, in pertinent part:

            (1) When . . . a limitation is fixed upon the time
            within which a right of action . . . may be
            asserted . . . and the true owner of said right is
            a person under disability at the time such
            right accrues, then:

            (a) If such person under disability is
            represented by a legal representative at the
            time the right accrues, or if a legal
            representative is appointed for such person
            under disability at any time after the right
            accrues and prior to the termination of such
            disability, the applicable statute of limitations
            shall run against such person under disability
            in the same manner, for the same period, and
            with the same effect as it runs against persons
            not under disability. Such legal
            representative, or his successor in trust, in
            any event shall be allowed not less than two
            years after his appointment within which to
            take action on behalf of such person under
            disability, even though the two-year period
            expires after the expiration of the period fixed
            by the applicable statute of limitations.

            ....

            (c) If the disability of any person is terminated
            before the expiration of the period of limitation
            in paragraph (a) of this subsection (1) and no
            legal representative has been appointed for


                                    6
            him, such person shall be allowed to take
            action within the period fixed by the applicable
            statute of limitations or within two years after
            the removal of the disability, whichever period
            expires later.

¶ 15   In interpreting section 13-81-103(1)(c), the district court

  concluded the following:

           the phrase “before the expiration of the period of

            limitation in paragraph (a) of this subsection (1)” means

            before the expiration of the applicable statute of

            limitations;

           accordingly, section 13-81-103(1)(c) applies to someone

            who is a “person under disability” when her cause of

            action accrues but whose disability is “terminated” or

            “remov[ed]” before the applicable statute of limitations

            expires;

           because Mohammadi was a minor at the time of the

            accident but turned eighteen before the expiration of the

            three-year statute of limitations, section 13-81-103(1)(c)

            applied to her case;

           section 13-81-103(1)(c) unambiguously requires the

            calculation of two dates, and the later of the two


                                    7
             determines the last day on which a plaintiff’s claim may

             be filed;

            the first date is “within the period fixed by the applicable

             statute of limitations” — here, three years from the date

             of the accident, or November 6, 2018;

            the second date is “within two years after the removal of

             the disability” — here, two years from Mohammadi’s

             eighteenth birthday, or January 1, 2019; and

            because Mohammadi did not bring her action on or

             before January 1, 2019, the later of the two dates, it was

             barred.

¶ 16   The federal district court’s reading of the statute in

  McKinney v. Armco Recreational Products, Inc., 419 F. Supp. 464,

  465 (D. Colo. 1976), supports these conclusions. The McKinney

  court concluded that, when a plaintiff’s disability is terminated

  before the applicable statute of limitations expires, “[p]ursuant to

  § 13-81-103(1)(c)[,] the applicable statute of limitations is not tolled,

  but rather continues to run. However, even if the period in which

  suit may be brought expires[,] a plaintiff still has two years [after




                                      8
  the removal of the disability] in which to initiate an action.” Id. The

  court then illustrated its interpretation of the statute as follows:

             For example, if a cause of action accruing to a
             minor arises under a six-year statute of
             limitations, but the action is not actually
             brought until seven years later which is three
             years after the minor has reached the age of
             majority[,] the action would be barred under
             § 13-81-103(1)(c) since it would be more than
             six years after accrual and more than two
             years after reaching the age of majority.

  Id.

¶ 17    We acknowledge that both the plain language of the statute

  and McKinney support the district court’s interpretation of the

  statute. But while we might agree with the district court’s

  interpretation “were we writing on a blank slate, we are not writing

  on such a slate.” Harner v. Chapman, 2012 COA 218, ¶ 20, rev’d,

  2014 CO 78. Rather, as we will discuss below, we are bound by the

  decisions of our supreme court. Id.

                     C.    Supreme Court Precedent

¶ 18    Since McKinney was decided in 1976, our supreme court has

  made it clear that section 13-81-103(1)(c) operates as Mohammadi

  says it does — that is, it tolls the applicable limitations period until

  a minor plaintiff reaches the age of eighteen. Our supreme court,


                                     9
  not the federal district court, is the ultimate arbiter of the meaning

  of a Colorado statute. See People ex rel. Salazar v. Davidson,

  79 P.3d 1221, 1229 (Colo. 2003). And our supreme court has

  interpreted section 13-81-103 multiple times over the years.

¶ 19   In In re Estate of Daigle, 634 P.2d 71, 75 (Colo. 1981), the

  court said,

             Section 13-81-103(1), C.R.S. 1973, . . . creates
             what is the equivalent of a statutory toll to
             applicable statutes of limitations for persons
             under disability, such as minors, at the time a
             right of action accrues. Upon termination of
             the disability, section 13-81-103(1)(c) allows
             “such person . . . to take action within the
             period fixed by the applicable statute of
             limitations, or within two years after the
             removal of the disability, whichever period
             expires later.”

  (Citations omitted.)

¶ 20   Similarly, in Southard v. Miles, 714 P.2d 891, 897 (Colo. 1986),

  the court concluded that “there can be no question that [section

  13-81-103] is intended to toll the applicable statute of limitations

  during the period of disability.” Specifically, “[t]he provisions of

  section 13-81-103 . . . operate to suspend the running of the

  applicable statute of limitations until either the disability is




                                     10
  removed or, as expressly provided in subsection (1)(a), a ‘legal

  representative’ is appointed for the ‘person under disability.’” Id.

¶ 21   In Elgin, 994 P.2d at 414, the court recognized that

             [a] person under disability, for whom the court
             has not appointed a legal representative, is
             protected by the statute of limitations’ tolling
             provisions. See § 13-81-103(1)(c), 5 C.R.S.
             (1999). The statute of limitations begins to
             run when the minor reaches the age of
             eighteen or when, if it does, a court appoints a
             legal representative for the minor.

¶ 22   Most recently, in Rudnicki, the court reaffirmed that “we have

  construed section 13-81-103(1)(c)” to mean that, unless a legal

  representative is appointed, “the statute of limitations . . . ‘begins to

  run when the minor reaches the age of eighteen.’” Rudnicki, ¶ 16

  (quoting Elgin, 994 P.2d at 414). Although Rudnicki overruled Elgin

  on other grounds, it explicitly adopted Elgin’s reading of section

  13-81-103(1)(c).

¶ 23   The dissent says that these supreme court cases are not

  binding because they do not address “what happens when a

  disability terminates, if at all, after the expiration of the otherwise

  applicable limitations period.” Infra ¶ 40. But that is precisely

  what section 13-81-103(1)(c) addresses — when “the disability of



                                     11
  any person is terminated before the expiration of the period of

  limitation in paragraph (a) of this subsection (1).” And the supreme

  court, interpreting the same provision as the dissent, broadly

  concluded that section 13-81-103(1)(c) tolls the statute of

  limitations and, most recently, explained that “the statute of

  limitations . . . ‘begins to run when the minor reaches the age of

  eighteen.’” Rudnicki, ¶ 16 (quoting Elgin, 994 P.2d at 414).

  Because the supreme court has not excepted from its broad

  interpretation situations in which the minor turns eighteen before

  the statute of limitations expires, neither may we.

¶ 24   We therefore conclude that the district court erred by finding

  that Mohammadi’s lawsuit was time barred. Mohammadi was

  sixteen when the accident occurred on November 6, 2015. Under

  the supreme court’s interpretation of section 13-81-103(1)(c),

  because no legal representative was appointed, the applicable

  three-year limitations period was tolled and did not begin to run

  until she turned eighteen on January 1, 2017. Consequently, as

  she argued, Mohammadi had until January 1, 2020 — three years

  from her eighteenth birthday — to file her action.




                                    12
¶ 25   We are not persuaded otherwise by Kinslow’s argument that

  section 13-81-106, C.R.S. 2021, confirms the district court’s

  interpretation of section 13-81-103(1)(c). Section 13-81-106 is

  titled “Removal of disability — effect,” and provides as follows:

             If before the expiration of the period fixed by
             the applicable statute of limitations the
             disability of any person under disability is
             removed, the fact of such removal shall not in
             any way affect or stop the running of the
             applicable statute of limitations, except as
             provided in section 13-81-103(1)(c).

¶ 26   Kinslow argues that, “[u]nder this provision, once the

  disability is removed, the concept of tolling is wholly inapplicable.”

  But the operation of this provision is limited by the phrase, “except

  as provided in section 13-81-103(1)(c).” And the supreme court has

  interpreted section 13-81-103(1)(c) to mean that the statute of

  limitations is tolled until the minor turns eighteen. We are not at

  liberty to disregard a rule announced in prior supreme court

  decisions absent “some clear indication” that the supreme court has

  overruled its earlier decisions. Harner, ¶ 20 (quoting Silver v. Colo.

  Cas. Ins. Co., 219 P.3d 324, 330 (Colo. App. 2009)). Thus, any

  tension between section 13-81-106 and the supreme court’s




                                    13
  interpretation of section 13-81-103(1)(c) must be resolved by that

  court or by the legislature.

¶ 27   Nor are we persuaded by Kinslow’s alternative argument that,

  because Mohammadi asked the district court to stay this case “so

  that the dispositive issue [of the interpretation of section

  13-81-103(1)(c)] can be resolved” in Roske, she is bound by the

  unpublished decision of the Roske division. As the district court

  correctly noted, unpublished decisions of the court of appeals are

  not binding. See Patterson, ¶ 40 (“[O]ur supreme court has made

  it . . . clear that unpublished opinions ‘have no value as precedent.’”

  (quoting Welby Gardens v. Adams Cnty. Bd. of Equalization, 71 P.3d

  992, 999 (Colo. 2003))). And in any event, we are not obligated to

  follow another division’s decision. People v. Johnson, 2020 COA

  124, ¶ 12, aff’d, 2021 CO 79.

¶ 28   Further, we are unpersuaded by Kinslow’s argument that the

  doctrine of judicial estoppel precludes Mohammadi from taking a

  position contrary to Roske. “Judicial estoppel is a narrow doctrine

  that precludes a party from taking a position in a proceeding that is

  totally inconsistent with a position the party took earlier in the

  same or related proceeding in an intentional effort to mislead the


                                     14
  court.” Tuscany Custom Homes, LLC v. Westover, 2020 COA 178,

  ¶ 35. For three reasons, judicial estoppel does not apply here.

  First, this doctrine “normally applies to inconsistent factual

  positions rather than legal positions,” Arko v. People, 183 P.3d 555,

  560 (Colo. 2008), and this case involves the latter. Second,

  Mohammadi did not mislead, much less intentionally mislead, the

  district court when she stated that the court of appeals in Roske

  was considering the dispositive issue in this case. And third,

  Mohammadi’s position on appeal is not “totally inconsistent” with

  her position in the district court because she never agreed to be

  bound by an unpublished decision.

¶ 29   For all these reasons, Mohammadi’s filing of the action on

  December 30, 2019, fell within the time allowed by law, and the

  district court therefore erred by dismissing her case against

  Kinslow.

                     III.   Request for Attorney Fees

¶ 30   Kinslow requests attorney fees under section 13-17-201,

  C.R.S. 2021. That statute provides that an award of attorney fees is

  mandatory when a district court dismisses a tort action under

  C.R.C.P. 12(b). Crandall v. City of Denver, 238 P.3d 659, 663 (Colo.


                                    15
  2010). Further, “[a] party who successfully defends a dismissal

  order is entitled to recover reasonable attorney fees incurred on

  appeal.” Wilson v. Meyer, 126 P.3d 276, 284 (Colo. App. 2005).

  However, because we reverse the district court’s dismissal order, we

  deny Kinslow’s request for attorney fees.

                            IV.   Conclusion

¶ 31   The judgment is reversed, and the case is remanded to the

  district court with directions to reinstate Mohammadi’s complaint.

  Kinslow’s request for attorney fees is denied.

       JUDGE DUNN concurs.

       JUDGE WELLING dissents.




                                    16
       JUDGE WELLING, dissenting.

¶ 32   In my view, the clear and unambiguous language of section

  13-81-103(1)(c), C.R.S. 2021, dictates the outcome in this case. It

  is undisputed that Daniala Mohammadi turned eighteen years

  old — and her age-related disability terminated — before the

  expiration of the three-year limitations period that would have

  otherwise governed her claim. Under such circumstances, section

  13-81-103(1)(c) required Mohammadi to file suit within three years

  from the date of her injury, or two years from the date she turned

  eighteen, whichever was later. Because she didn’t file her

  complaint before this deadline, the district court properly dismissed

  her case.

¶ 33   Where I depart from the majority is in its interpretation and

  application of Rudnicki v. Bianco, 2021 CO 80, and Elgin v. Bartlett,

  994 P.2d 411 (Colo. 1999), overruled on other grounds by Rudnicki,

  2021 CO 80. The majority concludes that Rudnicki and Elgin are

  controlling in the circumstances presented here. Because I

  disagree, I respectfully dissent.




                                      17
  I.   The Unambiguous Language of the Statute Bars Mohammadi’s
                               Claim

¶ 34   “If the statutory language is unambiguous, we apply it as

  written and go no further.” Ford Motor Co. v. Forrest Walker, 2022

  CO 32, ¶ 19 (citing Nieto v. Clark’s Mkt., Inc., 2021 CO 48, ¶ 12).

  Only if the statutory language is ambiguous — “meaning that it is

  susceptible of more than one reasonable interpretation” — may we

  turn to other interpretive aids to discern the legislature’s intent. Id.

  (citing Nieto, ¶ 13). And in no event do the tools at our disposal

  “include adding our own words or deleting any the legislature has

  chosen.” Id. (citing Nieto, ¶ 12); see also Dep’t of Revenue v. Agilent

  Techs., Inc., 2019 CO 41, ¶ 16 (“[W]e must respect the legislature’s

  choice of language, and we will not add words to a statute or

  subtract words from it.”).

                  A.    Applying the Statute as Written

¶ 35   Article 81 of title 13 treats a minor — someone “under

  eighteen years of age” — as a “person under disability” for the

  purpose of the running of a statute of limitations. See

  § 13-81-101(3), C.R.S. 2021. And section 13-81-103 governs when

  and how a statute of limitations runs against certain persons who



                                     18
  are or were under disability. Specifically, section 13-81-103(1) is

  divided into three subsections, each governing a different scenario:

  (a) when a “legal representative” represents or is appointed to

  represent a person under disability; (b) when a person dies while

  still under disability; and (c) when the disability “terminate[s]”

  before the expiration of the limitations period. Here, we are faced

  with the third of the three circumstances contemplated by section

  103(1). The pertinent paragraph provides as follows:

             If the disability of any person is terminated
             before the expiration of the period of limitation
             in paragraph (a) of this subsection (1) and no
             legal representative has been appointed for
             him, such person shall be allowed to take
             action within the period fixed by the applicable
             statute of limitations or within two years after
             the removal of the disability, whichever period
             expires later.

  § 13-81-103(1)(c) (emphasis added).

¶ 36   The statutory language couldn’t be clearer: if (1) the disability

  “terminate[s]” before the expiration of the limitations period and

  (2) no legal representative has been appointed for the person, then

  the person must bring suit before the expiration of the longer of

  (A) what remains in the limitations period or (B) two years after the

  “removal of the disability.” Id.


                                     19
¶ 37   The application of this rule to the facts of this case is equally

  straightforward. Mohammadi was just under two months shy of

  her seventeenth birthday when she was hit by a car driven by Mark

  Kinslow and her cause of action against him accrued. A three-year

  statute of limitations applies to Mohammadi’s claim against

  Kinslow. See § 13-80-101(1)(n)(I), C.R.S. 2021. Because she was

  under eighteen when she was injured, at the time her claim accrued

  she was “a person under disability” for the purpose of the running

  of the statute of limitations. The three-year limitations period had

  not yet expired when Mohammadi reached her eighteenth birthday

  and her “disability” was removed; there were approximately

  twenty-two months remaining in the limitations period at that time.

  Because less than two years remained on the statute of limitations

  when Mohammadi turned eighteen (and the disability was

  removed), she had two years from her eighteenth birthday (i.e., until

  her twentieth birthday) to file her complaint. § 13-81-103(1)(c).

  The complaint wasn’t filed until two days before her twenty-first

  birthday, so it was untimely. § 13-81-103(2).




                                    20
                         B.   Supreme Court Cases

¶ 38   Up to this point I don’t think there is much daylight between

  my view and that adopted by the majority.

¶ 39   Where I part ways with the majority is the effect to accord a

  line of supreme court cases addressing how courts are to treat legal

  disability under circumstances not explicitly covered by section

  13-81-103(1). (Indeed, section 13-81-103 is silent as to what

  happens when a limitations period expires while a plaintiff is still

  under a disability.)

¶ 40   The cases that Mohammadi and the majority rely on address a

  scenario not covered by section 13-81-103: what happens when a

  disability terminates, if at all, after the expiration of the otherwise

  applicable limitations period. See Rudnicki, ¶ 16; Elgin, 994 P.2d at

  414; cf. Southard v. Miles, 714 P.2d 891, 897 (Colo. 1986); In re

  Estate of Daigle, 634 P.2d 71, 75 (Colo. 1981).

¶ 41   Rudnicki and Elgin are medical malpractice cases involving

  children who were injured at birth and at nine years old,

  respectively, and the applicable two-year statute of limitations,

  therefore, expired long before they turned eighteen. Rudnicki, ¶ 1;

  Elgin, 994 P.2d at 413.


                                     21
¶ 42   Southard and Estate of Daigle aren’t any more on point.

  Southard involved a plaintiff who contended that he was under an

  ongoing disability when he attempted to amend his complaint to

  include a claim against an additional defendant after the underlying

  statute of limitations would have expired but for the alleged

  disability. 714 P.2d at 895. And Estate of Daigle involved wrongful

  death claims brought by three children who were still under the age

  of majority at the time the claims were filed on their behalf.

  634 P.2d at 73.

¶ 43   Simply put, none of the cases relied on by the majority involve

  the application of any provision of section 13-81-103. Instead,

  those cases involve the supreme court filling a gap not explicitly

  addressed by section 13-81-103 (or any other statutory

  provision) — namely, how is a limitations period affected when it

  expires while a plaintiff is still under a disability.

¶ 44   To be sure, the cases cited by the majority speak broadly of

  the statute of limitations being “tolled” while a plaintiff is under

  eighteen. See, e.g., Rudnicki, ¶¶ 16-17; Elgin, 994 P.2d at 413-14.

  The majority concludes that because the supreme court has not

  excepted situations in which the minor turns eighteen before the


                                      22
  statute of limitations expires from its broad interpretation, neither

  may we. Supra ¶ 23. I disagree. Instead, because the supreme

  court hasn’t addressed what happens when a plaintiff’s disability is

  terminated before the applicable statute of limitations expires, we

  must look to the plain language of the statute and not extend a

  supreme court ruling to where the supreme court itself hasn’t said

  it applies.

¶ 45   And I am not persuaded that the supreme court’s use of

  sweeping language to address circumstances outside the reach of

  the statute at issue circumscribes the operation of the statute

  under circumstances actually covered by the statute. More to the

  point, the cases cited by the majority don’t alter the plain meaning

  of section 13-81-103(1)(c); in my view, that slate remains blank.

                            II.   Application

¶ 46   The timeline below illustrates section 13-81-103(1)(c)’s

  application to the facts of this case. The red line represents the

  period that Mohammadi was under a disability due to her age; the

  green line represents the three-year period after the claim accrued.

  As shown by the red and green lines together, Mohammedi’s

  disability terminated (she reached the age of majority) before the


                                    23
  three-year limitations period expired. The solid orange line

  represents the two-year period following the termination of the

  disability (the period between her eighteenth and twentieth

  birthdays). That period expired on January 1, 2019 (Mohammedi’s

  twentieth birthday); the complaint wasn’t filed until December 30,

  2019 (the vertical blue line). Accordingly, I would conclude that

  Mohammadi’s complaint is time barred.




¶ 47   The limitations period urged by Mohammadi and adopted by

  the majority is the one shown by the dashed orange line, which is

  the three-year period following the termination of disability. Only

  this interpretation saves Mohammadi’s complaint. Because this

  interpretation is inconsistent with section 13-81-103(1)(c) and




  
   Although Mohammadi’s birthday falls on a legal holiday, see
  C.R.C.P. 6(a)(2), her deadline to file her negligence complaint would
  still have been the second anniversary of the termination of her
  disability, see Morin v. ISS Facility Servs., Inc., 2021 COA 55, ¶¶ 14,
  19; Williams v. Crop Prod. Servs., Inc., 2015 COA 64, ¶ 2.

                                    24
because, in my view, it isn’t required by any binding authority, I

reject it and, therefore, respectfully dissent.




                                   25